NO. 07-02-0321-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL E

                                          MARCH 26, 2003

                              ______________________________


          CHRIS WILKERSON, ABBY WILKERSON, AND WENDY WILKERSON,
          INDIVIDUALLY AND AS SURVIVING CHILDREN OF THE ESTATE OF
                 MARGARET WILKERSON, DECEASED, APPELLANTS

                                                    V.

                TEXAS DEPARTMENT OF TRANSPORTATION, APPELLEE


                            _________________________________

               FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2000-509,421; HONORABLE BLAIR CHERRY, JR., JUDGE

                              _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                     MEMORANDUM OPINION2




     1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
      2
          Tex. R. App. P. 47.4.
      Appellants filed a notice of appeal from the trial court’s order granting the plea to

the jurisdiction of the Texas Department of Transportation and dismissing their suit.

Following oral submission, appellants filed a motion to dismiss this appeal. Without

passing on the merits of the case, the motion for voluntary dismissal is granted, and the

appeal is hereby dismissed. Tex. R. App. P. 42.1(a)(2).


                                         Don H. Reavis
                                           Justice




                                            2